Exhibit 10.1

 

JAGGED PEAK ENERGY INC.

 

2017 Long Term Incentive Plan

 

1.                                      Purpose.  The purpose of the Jagged Peak
Energy Inc. 2017 Long Term Incentive Plan (the “Plan”) is to provide a means
through which (a) Jagged Peak Energy Inc., a Delaware corporation (the
“Company”), and its Affiliates may attract and retain able persons as employees,
directors and consultants, thereby enhancing the profitable growth of the
Company and its Affiliates and (b) persons upon whom the responsibilities of the
successful administration and management of the Company and its Affiliates rest,
and whose present and potential contributions to the welfare of the Company and
its Affiliates are of importance, can acquire and maintain stock ownership or
awards the value of which is tied to the performance of the Company, thereby
strengthening their concern for the welfare of the Company and its Affiliates.
Accordingly, the Plan provides for the grant of Options, SARs, Restricted Stock,
Restricted Stock Units, Stock Awards, Dividend Equivalents, Other Stock-Based
Awards, Cash Awards, Substitute Awards, Performance Awards, or any combination
of the foregoing.

 

2.                                      Definitions.  For purposes of the Plan,
the following terms shall be defined as set forth below:

 

(a)           “Affiliate” means any corporation, partnership, limited liability
company, limited liability partnership, association, trust or other organization
that, directly or indirectly, controls, is controlled by, or is under common
control with, the Company.  For purposes of the preceding sentence, “control”
(including, with correlative meanings, the terms “controlled by” and “under
common control with”), as used with respect to any entity or organization, shall
mean the possession, directly or indirectly, of the power (i) to vote more than
50% of the securities having ordinary voting power for the election of directors
of the controlled entity or organization or (ii) to direct or cause the
direction of the management and policies of the controlled entity or
organization, whether through the ownership of voting securities, by contract,
or otherwise.

 

(b)           “ASC Topic 718” means the Financial Accounting Standards Board
Accounting Standards Codification Topic 718, Compensation — Stock Compensation,
as amended or any successor accounting standard.

 

(c)           “Award” means any Option, SAR, Restricted Stock, Restricted Stock
Unit, Stock Award, Dividend Equivalent, Other Stock-Based Award, Cash Award,
Substitute Award or Performance Award, together with any other right or
interest, granted under the Plan.

 

(d)           “Award Agreement” means any written instrument (including any
employment, severance or change in control agreement) that sets forth the terms,
conditions, restrictions and/or limitations applicable to an Award, in addition
to those set forth under the Plan.

 

(e)           “Board” means the Board of Directors of the Company.

 

(f)            “Cash Award” means an Award denominated in cash granted under
Section 6(i).

 

1

--------------------------------------------------------------------------------


 

(g)           “Change in Control” means, except as otherwise provided in an
Award Agreement, the occurrence of any of the following events after the
Effective Date:

 

(i)            A “change in the ownership” of the Company within the meaning of
Treasury Regulation § 1.409A-3(i)(5)(v), whereby any one person, or more than
one person acting as a “group” (for purposes of this Section 2(g)(i), as such
term is defined in Treasury Regulation § 1.409A-3(i)(5)(v)(B)), acquires
ownership of stock in the Company that, together with stock held by such person
or group, constitutes more than 50% of the total fair market value or total
voting power of the stock of the Company.

 

(ii)           A “change in the effective control” of the Company within the
meaning of Treasury Regulation § 1.409A-3(i)(5)(vi), whereby either (A) any one
person, or more than one person acting as a “group” (for purposes of this
Section 2(g)(ii), as such term is defined in Treasury Regulation §
1.409A-3(i)(5)(vi)(D)), acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such person or persons)
ownership of stock of the Company possessing 30% or more of the total voting
power of the stock of the Company; or (B) a majority of the members of the Board
are replaced during any 12-month period by directors whose appointment or
election is not endorsed by a majority of the members of the Board prior to the
date of the appointment or election.

 

(iii)          A “change in the ownership of a substantial portion” of the
Company’s assets within the meaning of Treasury Regulation §
1.409A-3(i)(5)(vii), whereby any one person, or more than one person acting as a
“group” (for purposes of this Section 2(g)(iii), as such term is defined in
Treasury Regulation § 1.409A-3(i)(5)(vii)(C)), acquires (or has acquired during
the 12-month period ending on the date of the most recent acquisition by such
person or persons) assets of the Company that have a total gross fair market
value equal to or more than 40% of the total gross fair market value of all the
assets of the Company immediately prior to such acquisition or acquisitions.

 

The preceding provisions of this Section 2(g) are intended to merely summarize
the provisions of Treasury Regulation § 1.409A-3(i)(5) and, to the extent that
the preceding provisions of this Section 2(g) do not incorporate fully all of
the provisions (or are otherwise inconsistent with the provisions) of Treasury
Regulation § 1.409A-3(i)(5), then the relevant provisions of such Treasury
Regulation shall control.

 

(h)           “Change in Control Price” means the amount determined in the
following clause (i), (ii), (iii), (iv) or (v), whichever the Committee
determines is applicable, as follows:  (i) the price per share offered to
holders of Stock in any merger or consolidation, (ii) the per share fair market
value of the Stock immediately before the Change in Control or other event
without regard to assets sold in the Change in Control or other event and
assuming the Company has received the consideration paid for the assets in the
case of a sale of the assets, (iii) the amount distributed per share of Stock in
a dissolution transaction, (iv) the price per share offered to holders of Stock
in any tender offer or exchange offer whereby a Change in Control or other event
takes place, or (v) if such Change in Control or other event occurs other than
pursuant to a transaction described in clauses (i), (ii), (iii), or (iv) of this
Section 2(h), the value per share of the Stock that may otherwise be obtained
with respect to such Awards or to which such Awards track, as determined by the
Committee as of the date determined by the Committee to be the date

 

2

--------------------------------------------------------------------------------


 

of cancellation and surrender of such Awards.  In the event that the
consideration offered to stockholders of the Company in any transaction
described in this Section 2(h) or in Section 8(e) consists of anything other
than cash, the Committee shall determine the fair cash equivalent of the portion
of the consideration offered which is other than cash and such determination
shall be binding on all affected Participants to the extent applicable to Awards
held by such Participants.

 

(i)            “Code” means the Internal Revenue Code of 1986, as amended from
time to time, including the guidance and regulations promulgated thereunder and
successor provisions, guidance and regulations thereto.

 

(j)            “Committee” means a committee of two or more directors designated
by the Board to administer the Plan; provided, however, that, unless otherwise
determined by the Board, the Committee shall consist solely of two or more
Qualified Members.

 

(k)           “Covered Employee” means an Eligible Person who is designated by
the Committee, at the time of grant of a Performance Award, as likely to be a
“covered employee” within the meaning of Section 162(m) for a specified fiscal
year.

 

(l)            “Dividend Equivalent” means a right, granted to an Eligible
Person under Section 6(g), to receive cash, Stock, other Awards or other
property equal in value to dividends paid with respect to a specified number of
shares of Stock, or other periodic payments.

 

(m)          “Effective Date” means January 26, 2017.

 

(n)           “Eligible Person” means any individual who, as of the date of
grant of an Award, is an officer or employee of the Company or of any of its
Affiliates, and any other person who provides services to the Company or any of
its Affiliates, including directors of the Company; provided, that, any such
individual must be an “employee” of the Company or any of its parents or
subsidiaries within the meaning of General Instruction A.1(a) to Form S-8 if
such individual is granted an Award that may be settled in Stock.  An employee
on leave of absence may be an Eligible Person.

 

(o)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time, including the guidance, rules and regulations
promulgated thereunder and successor provisions, guidance, rules and regulations
thereto.

 

(p)           “Fair Market Value” means, as of any specified date, (i) if the
Stock is listed on a national securities exchange, the closing sales price of
the Stock, as reported on the stock exchange composite tape on that date (or if
no sales occur on such date, on the last preceding date on which such sales of
the Stock are so reported); (ii) if the Stock is not traded on a national
securities exchange but is traded over the counter on such date, the average
between the reported high and low or the closing bid and asked prices of the
Stock on the most recent date on which Stock was publicly traded on or preceding
the specified date; or (iii) notwithstanding clause (i) or (ii), the amount
determined by the Committee in its discretion in such manner as it deems
appropriate, taking into account all factors the Committee deems appropriate,
including

 

3

--------------------------------------------------------------------------------


 

the Nonqualified Deferred Compensation Rules.  Notwithstanding this definition
of Fair Market Value, with respect to one or more Awards types, or for any other
purpose for which the Committee must determine the Fair Market Value under the
Plan, the Committee may choose a different measurement date or methodology for
determining Fair Market Value so long as the determination is consistent with
the Nonqualified Deferred Compensation Rules and all other applicable laws and
regulations, including, in the event a Participant makes arrangements to satisfy
the tax withholdings required by Section 9(a) pursuant to a same day
“sell-to-cover” or similar transaction, treating Fair Market Value as the amount
received upon sale of the Stock in such same day “sell-to-cover” or similar
transaction.

 

(q)           “ISO” means any Option intended to be and designated as an
“incentive stock option” within the meaning of Section 422 of the Code.

 

(r)            “Nonqualified Deferred Compensation Rules” means the limitations
or requirements of Section 409A of the Code, as amended from time to time,
including the guidance and regulations promulgated thereunder and successor
provisions, guidance and regulations thereto.

 

(s)            “Nonstatutory Option” means any Option that is not intended to be
an ISO.

 

(t)            “Option” means a right, granted to an Eligible Person under
Section 6(b), to purchase Stock at a specified price during specified time
periods.

 

(u)           “Other Stock-Based Award” means an Award granted to an Eligible
Person under Section 6(h).

 

(v)           “Participant” means a person who has been granted an Award under
the Plan that remains outstanding, including a person who is no longer an
Eligible Person.

 

(w)          “Performance Award” means an award granted to an Eligible Person
under Section 6(k), the grant, vesting, exercisability and/or settlement of
which (and/or the timing or amount thereof) is subject to the achievement of one
or more performance goals specified by the Committee.

 

(x)           “Qualified Member” means a member of the Board who is (i) a
“non-employee director” within the meaning of Rule 16b-3(b)(3), (ii) following
expiration of the Transition Period (as defined below), an “outside director”
within the meaning of Section 162(m), and (iii) “independent” under the listing
standards or rules of the securities exchange upon which the Stock is traded,
but only to the extent such independence is required in order to take the action
at issue pursuant to such standards or rules.

 

(y)           “Restricted Stock” means Stock granted to an Eligible Person under
Section 6(d) that is subject to certain restrictions and to a risk of
forfeiture.

 

(z)           “Restricted Stock Unit” means a right, granted to an Eligible
Person under Section 6(e), to receive Stock, cash or a combination thereof at
the end of a specified period (which may or may not be coterminous with the
vesting schedule of the Award).

 

4

--------------------------------------------------------------------------------


 

(aa)         “Rule 16b-3” means Rule 16b-3, promulgated by the SEC under
Section 16 of the Exchange Act.

 

(bb)         “SAR” means a stock appreciation right granted to an Eligible
Person under Section 6(c).

 

(cc)         “SEC” means the Securities and Exchange Commission.

 

(dd)         “Section 162(m)” means Section 162(m) of the Code and Treasury
Regulation § 1.162-27, as amended from time to time, and any other guidance and
regulations promulgated thereunder and successor provisions, guidance and
regulations thereto.

 

(ee)         “Section 162(m) Award” means a Performance Award granted under
Section 6(k)(i) to a Covered Employee that is intended to satisfy the
requirements for “performance-based compensation” within the meaning of
Section 162(m).

 

(ff)          “Securities Act” means the Securities Act of 1933, as amended from
time to time, including the guidance, rules and regulations promulgated
thereunder and successor provisions, guidance, rules and regulations thereto.

 

(gg)         “Stock” means the Company’s Common Stock, par value $0.01 per
share, and such other securities as may be substituted (or re-substituted) for
Stock pursuant to Section 8.

 

(hh)         “Stock Award” means unrestricted shares of Stock granted to an
Eligible Person under Section 6(f).

 

(ii)           “Substitute Award” means an Award granted under Section 6(j).

 

3.                                      Administration.

 

(a)           Authority of the Committee.  The Plan shall be administered by the
Committee except to the extent the Board elects to administer the Plan, in which
case references herein to the “Committee” shall be deemed to include references
to the “Board.”  Subject to the express provisions of the Plan, Rule 16b-3 and
other applicable laws, the Committee shall have the authority, in its sole and
absolute discretion, to:

 

(i) determine who are Eligible Persons;

 

(ii) designate Eligible Persons as Participants;

 

(iii) determine the type or types of Awards to be granted to an Eligible Person;

 

(iv) determine the number of shares of Stock or amount of cash to be covered by
Awards;

 

(v) determine the terms and conditions of any Award, including whether, to what
extent and under what circumstances Awards may be vested, settled, exercised,
cancelled or

 

5

--------------------------------------------------------------------------------


 

forfeited (including, conditions based on continued employment or the
achievement of one or more performance goals);

 

(vi) modify, waive or adjust any term or condition of an Award that has been
granted, which may include the acceleration of vesting, waiver of forfeiture
restrictions, modification of the form of settlement of the Award (for example,
from cash to Stock or vice versa), early termination of a performance period, or
modification of any other condition or limitation regarding an Award;

 

(vii) determine the treatment of an Award upon a termination of employment or
service relationship;

 

(viii) impose a holding period with respect to an Award or the shares of Stock
received in connection with an Award;

 

(ix) interpret and administer the Plan and any Award Agreement;

 

(x) correct any defect, supply any omission or reconcile any inconsistency in
the Plan, in any Award, or in any Award Agreement; and

 

(xi) make any other determination and take any other action that the Committee
deems necessary or desirable for the administration of the Plan.

 

The express grant of any specific power to the Committee, and the taking of any
action by the Committee, shall not be construed as limiting any power or
authority of the Committee.  Any action of the Committee shall be final,
conclusive and binding on all persons, including the Company, its Affiliates,
stockholders, Participants, beneficiaries, and permitted transferees under
Section 7(a) or other persons claiming rights from or through a Participant.

 

(b)           Exercise of Committee Authority.  At any time that a member of the
Committee is not a Qualified Member, any action of the Committee relating to
(i) an Award granted or to be granted to an Eligible Person who is then subject
to Section 16 of the Exchange Act in respect of the Company where such action is
not taken by the full Board, or (ii) a Section 162(m) Award, may be taken either
(A) by a subcommittee, designated by the Committee, composed solely of two or
more Qualified Members, or (B) by the Committee but with each such member who is
not a Qualified Member abstaining or recusing himself or herself from such
action; provided, however, that upon such abstention or recusal, the Committee
remains composed solely of two or more Qualified Members.  Such action,
authorized by such a subcommittee or by the Committee upon the abstention or
recusal of such non-Qualified Member(s), shall be the action of the Committee
for purposes of the Plan.  For the avoidance of doubt, the full Board may take
any action relating to an Award granted or to be granted to an Eligible Person
who is then subject to Section 16 of the Exchange Act in respect of the Company,
provided that such Award is not a Section 162(m) Award.

 

(c)           Delegation of Authority.  The Committee may delegate any or all of
its powers and duties under the Plan to a subcommittee of directors or to any
officer of the Company, including the power to perform administrative functions
and grant Awards; provided, however, that such delegation does not (i) violate
state or corporate law, (ii) result in the loss of

 

6

--------------------------------------------------------------------------------


 

an exemption under Rule 16b-3(d)(1) for Awards granted to Participants subject
to Section 16 of the Exchange Act in respect of the Company, or (iii) cause
Section 162(m) Awards to fail to so qualify.  Upon any such delegation, all
references in the Plan to the “Committee,” other than in Section 8, shall be
deemed to include any subcommittee or officer of the Company to whom such powers
have been delegated by the Committee.  Any such delegation shall not limit the
right of such subcommittee members or such an officer to receive Awards;
provided, however, that such subcommittee members and any such officer may not
grant Awards to himself or herself, a member of the Board, or any executive
officer of the Company or an Affiliate, or take any action with respect to any
Award previously granted to himself or herself, a member of the Board, or any
executive officer of the Company or an Affiliate. The Committee may also appoint
agents to assist it in administering the Plan that are not executive officers of
the Company or members of the Board, provided that such individuals may not be
delegated the authority to (i) grant or modify any Awards that will, or may, be
settled in Stock or (ii) take any action that would cause Section 162(m) Awards
to fail to so qualify, if applicable.

 

(d)           Limitation of Liability.  The Committee and each member thereof
shall be entitled to, in good faith, rely or act upon any report or other
information furnished to him or her by any officer or employee of the Company or
any of its Affiliates, the Company’s legal counsel, independent auditors,
consultants or any other agents assisting in the administration of the Plan. 
Members of the Committee and any officer or employee of the Company or any of
its Affiliates acting at the direction or on behalf of the Committee shall not
be personally liable for any action or determination taken or made in good faith
with respect to the Plan, and shall, to the fullest extent permitted by law, be
indemnified and held harmless by the Company with respect to any such action or
determination.

 

4.                                      Stock Subject to Plan.

 

(a)           Number of Shares Available for Delivery.  Subject to adjustment in
a manner consistent with Section 8, 21,200,000 shares of Stock are reserved and
available for delivery with respect to Awards, and such total shall be available
for the issuance of shares upon the exercise of ISOs.

 

(b)           Application of Limitation to Grants of Awards.  Subject to
Section 4(c), no Award may be granted if the number of shares of Stock that may
be delivered in connection with such Award exceeds the number of shares of Stock
remaining available under the Plan minus the number of shares of Stock issuable
in settlement of or relating to then-outstanding Awards.  The Committee may
adopt reasonable counting procedures to ensure appropriate counting, avoid
double counting (as, for example, in the case of tandem or Substitute Awards)
and make adjustments if the number of shares of Stock actually delivered differs
from the number of shares previously counted in connection with an Award.

 

(c)           Availability of Shares Not Delivered under Awards.  Shares of
Stock subject to an Award under the Plan that expires or is cancelled,
forfeited, exchanged, settled in cash or otherwise terminated (including
(i) shares forfeited with respect to Restricted Stock, and (ii) the number of
shares withheld or surrendered to the Company in payment of any exercise or
purchase price of an Award or taxes relating to Awards) shall not be considered
“delivered shares” under the Plan, shall be available for delivery with respect
to Awards, and shall no longer

 

7

--------------------------------------------------------------------------------


 

be considered issuable or related to outstanding Awards for purposes of
Section 4(b), except that if any such shares could not again be available for
Awards granted to a particular Participant under any applicable law or
regulation, such shares shall be available exclusively for Awards to
Participants who are not subject to such limitation.  If an Award may be settled
only in cash, such Award will not be counted against any share limit under this
Section 4, but will remain subject to the limitations in Section 5 to the extent
required to preserve the status of any Award intended to be a
Section 162(m) Award.

 

(d)           Stock Offered.  The shares of Stock to be delivered under the Plan
shall be made available from (i) authorized but unissued shares of Stock,
(ii) Stock held in the treasury of the Company, or (iii) previously issued
shares of Stock reacquired by the Company, including shares purchased on the
open market.

 

5.                                      Eligibility; Per Person Award
Limitations.

 

(a)           Awards may be granted under the Plan only to Eligible Persons.

 

(b)           Beginning with the calendar year in which the Transition Period
expires and for each calendar year thereafter, a Covered Employee may not be
granted Awards intended to be Section 162(m) Awards (i) to the extent such Award
is based on a number of shares of Stock (including Awards that may be settled in
either cash or shares of Stock) relating to more than, in the aggregate, 250,000
shares of Stock, subject to adjustment in a manner consistent with any
adjustment made pursuant to Section 8, and (ii) to the extent such Award is
designated to be paid only in cash and is not based on a number of shares of
Stock, having an aggregate value determined on the respective dates of grant in
excess of $5,000,000.  If an Award is cancelled, then the cancelled Award shall
continue to be counted toward the applicable limitation in this paragraph to the
extent required by Section 162(m).

 

(c)           In each calendar year during any part of which the Plan is in
effect, a non-employee member of the Board may not be granted Awards
(i) relating, in the aggregate, to more than 30,000 shares of Stock, subject to
adjustment in a manner consistent with any adjustment made pursuant to
Section 8, or (ii) if greater, Awards having an aggregate value (determined, if
applicable, pursuant to ASC Topic 718) on the respective dates of grant in
excess of $600,000, in each case multiplied by the number of full or partial
calendar years in any performance period established with respect to an Award,
if applicable; provided, that, for the calendar year in which a non-employee
member of the Board first commences service on the Board only, the foregoing
limitations shall be doubled; provided, further that, the limits set forth in
this Section 5(c) shall be without regard to grants of Awards, if any, made to a
non-employee member of the Board during any period in which such individual was
an employee of the Company or of any of its Affiliates or was otherwise
providing services to the Company or to any of its Affiliates other than in the
capacity as a director of the Company.

 

6.                                      Specific Terms of Awards.

 

(a)           General.  Awards may be granted on the terms and conditions set
forth in this Section 6.  Awards granted under the Plan may, in the discretion
of the Committee, be granted either alone, in addition to, or in tandem with any
other Award.  In addition, the

 

8

--------------------------------------------------------------------------------


 

Committee may impose on any Award or the exercise thereof, at the date of grant
or thereafter (subject to Section 10), such additional terms and conditions, not
inconsistent with the provisions of the Plan, as the Committee shall determine.

 

(b)           Options.  The Committee is authorized to grant Options, which may
be designated as either ISOs or Nonstatutory Options, to Eligible Persons on the
following terms and conditions:

 

(i)            Exercise Price.  Each Award Agreement evidencing an Option shall
state the exercise price per share of Stock (the “Exercise Price”) established
by the Committee; provided, however, that except as provided in Section 6(j) or
in Section 8, the Exercise Price of an Option shall not be less than the greater
of (A) the par value per share of the Stock or (B) 100% of the Fair Market Value
per share of the Stock as of the date of grant of the Option (or in the case of
an ISO granted to an individual who owns stock possessing more than 10% of the
total combined voting power of all classes of stock of the Company or its parent
or any of its subsidiaries, 110% of the Fair Market Value per share of the Stock
on the date of grant).  Notwithstanding the foregoing, the Exercise Price of a
Nonstatutory Option may be less than 100% of the Fair Market Value per share of
Stock as of the date of grant of the Option if the Option (1) does not provide
for a deferral of compensation by reason of satisfying the short-term deferral
or other exception set forth in the Nonqualified Deferred Compensation Rules or
(2) provides for a deferral of compensation and is compliant with the
Nonqualified Deferred Compensation Rules.

 

(ii)           Time and Method of Exercise; Other Terms.  The Committee shall
determine the methods by which the Exercise Price may be paid or deemed to be
paid, the form of such payment, including cash or cash equivalents, Stock
(including previously owned shares or through a cashless exercise, i.e., “net
settlement”, a broker-assisted exercise, or other reduction of the amount of
shares otherwise issuable pursuant to the Option), other Awards or awards
granted under other plans of the Company or any Affiliate, other property, or
any other legal consideration the Committee deems appropriate (including notes
or other contractual obligations of Participants to make payment on a deferred
basis), the methods by or forms in which Stock will be delivered or deemed to be
delivered to Participants, including the delivery of Restricted Stock subject to
Section 6(d), and any other terms and conditions of any Option.  In the case of
an exercise whereby the Exercise Price is paid with Stock, such Stock shall be
valued based on the Stock’s Fair Market Value as of the date of exercise.  No
Option may be exercisable for a period of more than ten years following the date
of grant of the Option (or in the case of an ISO granted to an individual who
owns stock possessing more than 10% of the total combined voting power of all
classes of stock of the Company or its parent or any of its subsidiaries, for a
period of more than five years following the date of grant of the ISO).

 

(iii)          ISOs.  The terms of any ISO granted under the Plan shall comply
in all respects with the provisions of Section 422 of the Code.  ISOs may only
be granted to Eligible Persons who are employees of the Company or employees of
any parent or subsidiary corporation (within the meaning of Sections 424(e) and
(f) of the Code) of the Company.  Except as otherwise provided in Section 8, no
term of the Plan relating to ISOs (including any SAR in tandem therewith) shall
be interpreted, amended or altered, nor shall any discretion or authority
granted under the Plan be exercised, so as to disqualify either the Plan or any
ISO under Section

 

9

--------------------------------------------------------------------------------


 

422 of the Code, unless the Participant has first requested the change that will
result in such disqualification.  ISOs shall not be granted more than ten years
after the earlier of the adoption of the Plan or the approval of the Plan by the
Company’s stockholders. Notwithstanding the foregoing, to the extent that the
aggregate Fair Market Value of shares of Stock subject to an ISO and the
aggregate Fair Market Value of shares of stock of any parent or subsidiary
corporation (within the meaning of Sections 424(e) and (f) of the Code) subject
to any other incentive stock options of the Company or a parent or subsidiary
corporation (within the meaning of Sections 424(e) and (f) of the Code) that are
exercisable for the first time by a Participant during any calendar year exceeds
$100,000, or such other amount as may be prescribed under Section 422 of the
Code, such excess shall be treated as Nonstatutory Options in accordance with
the Code.  As used in the previous sentence, Fair Market Value shall be
determined as of the date the ISO is granted.  If a Participant shall make any
disposition of shares of Stock issued pursuant to an ISO under the circumstances
described in Section 421(b) of the Code (relating to disqualifying
dispositions), the Participant shall notify the Company of such disposition as
required in the applicable Award Agreement.

 

(c)           SARs.  The Committee is authorized to grant SARs to Eligible
Persons on the following terms and conditions:

 

(i)            Right to Payment.  An SAR is a right to receive, upon exercise
thereof, the excess of (A) the Fair Market Value of one share of Stock on the
date of exercise over (B) the grant price of the SAR as determined by the
Committee.

 

(ii)           Grant Price. Each Award Agreement evidencing an SAR shall state
the grant price per share of Stock established by the Committee; provided,
however, that except as provided in Section 6(j) or in Section 8, the grant
price per share of Stock subject to an SAR shall not be less than the greater of
(A) the par value per share of the Stock or (B) 100% of the Fair Market Value
per share of the Stock as of the date of grant of the SAR.  Notwithstanding the
foregoing, the grant price of an SAR may be less than 100% of the Fair Market
Value per share of Stock subject to an SAR as of the date of grant of the SAR if
the SAR (1) does not provide for a deferral of compensation by reason of
satisfying the short-term deferral or other exception set forth in the
Nonqualified Deferred Compensation Rules or (2) provides for a deferral of
compensation and is compliant with the Nonqualified Deferred Compensation Rules.

 

(iii)          Method of Exercise and Settlement; Other Terms. The Committee
shall determine the form of consideration payable upon settlement, the method by
or forms in which Stock (if any) will be delivered or deemed to be delivered to
Participants, and any other terms and conditions of any SAR.  SARs may be either
free-standing or granted in tandem with other Awards.  No SAR may be exercisable
for a period of more than ten years following the date of grant of the SAR.

 

(iv)          Rights Related to Options.  An SAR granted in connection with an
Option shall entitle a Participant, upon exercise, to surrender that Option or
any portion thereof, to the extent unexercised, and to receive payment of an
amount determined by multiplying (A) the difference obtained by subtracting the
Exercise Price with respect to a share of Stock specified in the related Option
from the Fair Market Value of a share of Stock on the date of exercise of the
SAR, by (B) the number of shares as to which that SAR has been exercised.  The

 

10

--------------------------------------------------------------------------------


 

Option shall then cease to be exercisable to the extent surrendered.  SARs
granted in connection with an Option shall be subject to the terms and
conditions of the Award Agreement governing the Option, which shall provide that
the SAR is exercisable only at such time or times and only to the extent that
the related Option is exercisable and shall not be transferable except to the
extent that the related Option is transferrable.

 

(d)           Restricted Stock.  The Committee is authorized to grant Restricted
Stock to Eligible Persons on the following terms and conditions:

 

(i)            Restrictions.  Restricted Stock shall be subject to such
restrictions on transferability, risk of forfeiture and other restrictions, if
any, as the Committee may impose.  Except as provided in Section 7(a)(iii) and
Section 7(a)(iv), during the restricted period applicable to the Restricted
Stock, the Restricted Stock may not be sold, transferred, pledged, hedged,
hypothecated, margined or otherwise encumbered by the Participant.

 

(ii)           Dividends and Splits.  As a condition to the grant of an Award of
Restricted Stock, the Committee may allow a Participant to elect, or may
require, that any cash dividends paid on a share of Restricted Stock be
automatically reinvested in additional shares of Restricted Stock, applied to
the purchase of additional Awards or deferred without interest to the date of
vesting of the associated Award of Restricted Stock.  Unless otherwise
determined by the Committee and specified in the applicable Award Agreement,
Stock distributed in connection with a Stock split or Stock dividend, and other
property (other than cash) distributed as a dividend, shall be subject to
restrictions and a risk of forfeiture to the same extent as the Restricted Stock
with respect to which such Stock or other property has been distributed.

 

(e)           Restricted Stock Units.  The Committee is authorized to grant
Restricted Stock Units to Eligible Persons on the following terms and
conditions:

 

(i)            Award and Restrictions.  Restricted Stock Units shall be subject
to such restrictions (which may include a risk of forfeiture) as the Committee
may impose.

 

(ii)           Settlement.  Settlement of vested Restricted Stock Units shall
occur upon vesting or upon expiration of the deferral period specified for such
Restricted Stock Units by the Committee (or, if permitted by the Committee, as
elected by the Participant).  Restricted Stock Units shall be settled by
delivery of (A) a number of shares of Stock equal to the number of Restricted
Stock Units for which settlement is due, or (B) cash in an amount equal to the
Fair Market Value of the specified number of shares of Stock equal to the number
of Restricted Stock Units for which settlement is due, or a combination thereof,
as determined by the Committee at the date of grant or thereafter.

 

(f)            Stock Awards.  The Committee is authorized to grant Stock Awards
to Eligible Persons as a bonus, as additional compensation, or in lieu of cash
compensation any such Eligible Person is otherwise entitled to receive, in such
amounts and subject to such other terms, if any, as the Committee in its
discretion determines to be appropriate.

 

(g)           Dividend Equivalents.  The Committee is authorized to grant
Dividend Equivalents to Eligible Persons, entitling any such Eligible Person to
receive cash, Stock, other Awards, or other property equal in value to dividends
or other distributions paid with respect to a

 

11

--------------------------------------------------------------------------------


 

specified number of shares of Stock.  Dividend Equivalents may be awarded on a
free-standing basis or in connection with another Award (other than an Award of
Restricted Stock or a Stock Award).  The Committee may provide that Dividend
Equivalents shall be paid or distributed when accrued or at a later specified
date and, if distributed at a later date, may be deemed to have been reinvested
in additional Stock, Awards, or other investment vehicles or accrued in a
bookkeeping account without interest, and subject to such restrictions on
transferability and risks of forfeiture, as the Committee may specify.  With
respect to Dividend Equivalents granted in connection with another Award, absent
a contrary provision in the Award Agreement, such Dividend Equivalents shall be
subject to the same restrictions and risk of forfeiture as the Award with
respect to which the dividends accrue and shall not be paid unless and until
such Award has vested and been earned.

 

(h)           Other Stock-Based Awards.  The Committee is authorized, subject to
limitations under applicable law, to grant to Eligible Persons such other Awards
that may be denominated or payable in, valued in whole or in part by reference
to, or otherwise based on, or related to, Stock, as deemed by the Committee to
be consistent with the purposes of the Plan, including convertible or
exchangeable debt securities, other rights convertible or exchangeable into
Stock, purchase rights for Stock, Awards with value and payment contingent upon
performance of the Company or any other factors designated by the Committee, and
Awards valued by reference to the book value of Stock or the value of securities
of, or the performance of, specified Affiliates of the Company.  The Committee
shall determine the terms and conditions of such Other Stock-Based Awards. 
Stock delivered pursuant to an Other-Stock Based Award in the nature of a
purchase right granted under this Section 6(h) shall be purchased for such
consideration, paid for at such times, by such methods, and in such forms,
including cash, Stock, other Awards, or other property, as the Committee shall
determine.

 

(i)            Cash Awards.  The Committee is authorized to grant Cash Awards,
on a free-standing basis or as an element of, a supplement to, or in lieu of any
other Award under the Plan to Eligible Persons in such amounts and subject to
such other terms as the Committee in its discretion determines to be
appropriate.

 

(j)            Substitute Awards; No Repricing.  Awards may be granted in
substitution or exchange for any other Award granted under the Plan or under
another plan of the Company or an Affiliate or any other right of an Eligible
Person to receive payment from the Company or an Affiliate.  Awards may also be
granted under the Plan in substitution for awards held by individuals who become
Eligible Persons as a result of a merger, consolidation or acquisition of
another entity or the assets of another entity by or with the Company or an
Affiliate.  Such Substitute Awards referred to in the immediately preceding
sentence that are Options or SARs may have an exercise price that is less than
the Fair Market Value of a share of Stock on the date of the substitution if
such substitution complies with the Nonqualified Deferred Compensation Rules and
other applicable laws and exchange rules.  Except as provided in this
Section 6(j) or in Section 8, without the approval of the stockholders of the
Company, the terms of outstanding Awards may not be amended to (i) reduce the
Exercise Price or grant price of an outstanding Option or SAR, (ii) grant a new
Option, SAR or other Award in substitution for, or upon the cancellation of, any
previously granted Option or SAR that has the effect of reducing the Exercise
Price or grant price thereof or (iii) take any other action that would be
considered a

 

12

--------------------------------------------------------------------------------


 

“repricing” of an Option or SAR under the applicable listing standards of the
national securities exchange on which the Stock is listed (if any).

 

(k)           Performance Awards. The Committee is authorized to designate any
of the Awards granted under the foregoing provisions of this Section 6 as
Performance Awards.  The Committee may use such business criteria and other
measures of performance as it may deem appropriate in establishing any
performance goals applicable to a Performance Award, and may exercise its
discretion to reduce or increase the amounts payable under any Performance
Award, except as limited under Section 6(k)(i).  Performance goals may differ
for Performance Awards granted to any one Participant or to different
Participants.  The performance period applicable to any Performance Award shall
be set by the Committee in its discretion but shall not exceed ten years.

 

(i)            Section 162(m) Awards.  If the Committee determines in its
discretion that a Performance Award granted to a Covered Employee shall be
designated as a Section 162(m) Award, the grant, exercise, vesting and/or
settlement of such Performance Award shall be contingent upon achievement of a
pre-established performance goal or goals and other terms set forth in this
Section 6(k)(i); provided, however, that nothing in this Section 6(k) or
elsewhere in the Plan shall be interpreted as preventing the Committee from
granting Performance Awards or other Awards to Covered Employees that are not
intended to constitute Section 162(m) Awards or from determining that it is no
longer necessary or appropriate for a Section 162(m) Award to qualify as such.

 

(A)          Performance Goals Generally.  The performance goals for
Section 162(m) Awards shall consist of one or more business criteria and a
targeted level or levels of performance with respect to each of such criteria as
specified by the Committee.  Performance goals shall be objective and shall
otherwise meet the requirements of Section 162(m), including the requirement
that the level or levels of performance targeted by the Committee must be
“substantially uncertain” at the time the Committee actually establishes the
performance goal or goals.

 

(B)          Business Criteria for Performance Goals.  One or more of the
following business criteria for the Company, on a consolidated basis, and/or for
specified subsidiaries, business or geographical units or operating areas of the
Company (except with respect to the total stockholder return and earnings per
share criteria), shall be used by the Committee in establishing performance
goals for Section 162(m) Awards: (1) revenues, sales or other income; (2) cash
flow, discretionary cash flow, cash flows from operations, cash flows from
investing activities, cash flow returns and/or cash flows from financing
activities; (3) return on net assets, return on assets, return on investment,
return on capital, return on capital employed or return on equity; (4) income,
operating income, net income or net income per share; (5) earnings, operating
earnings or earnings, operating or contribution margin determined before or
after any one or more of depletion, depreciation and amortization expense;
exploration and abandonments; impairment of oil and gas properties; impairment
of inventory and other property and equipment; accretion of discount on asset
retirement obligations; interest expense; net gain or loss on the disposition of
assets; income or loss from discontinued operations, net of tax; noncash
derivative related activity; amortization of stock-based compensation; income
taxes; incentives or service fees; extraordinary, non-recurring or special
items; or other items; (6)

 

13

--------------------------------------------------------------------------------


 

equity; net worth; tangible net worth; book capitalization; debt; debt, net of
cash and cash equivalents; capital budget or other balance sheet goals; (7) debt
or equity financings or improvement of financial ratings; (8) production
volumes, production growth, or debt-adjusted production growth, which may be of
oil, gas, natural gas liquids or any combination thereof; (9) general and
administrative expenses; (10) proved reserves, reserve replacement, drillbit
reserve replacement and/or reserve growth; (11) exploration, finding and/or
development costs, capital expenditures, drillbit finding and development costs,
operating costs (including lease operating expenses, severance taxes and other
production taxes, gathering and transportation or other components of operating
expenses), base operating costs, or production costs; (12) absolute or per-share
net asset value; (13) Fair Market Value of the Stock, share price, share price
appreciation, total stockholder return or payments of dividends; (14)
achievement of savings from business improvement projects and achievement of
capital projects deliverables; (15) working capital or working capital changes;
(16) operating profit or net operating profit; (17) internal research or
development programs; (18) geographic business expansion; (19) performance
against environmental, ethics or sustainability targets; (20) safety performance
and/or incident rate; (21) human resources management targets, including medical
cost reductions, employee satisfaction or retention, workforce diversity, time
to hire and completion of hiring goals; (22) satisfactory internal or external
audits; (23) consummation, implementation, integration or completion of a Change
in Control or other strategic partnerships, transactions, projects, processes or
initiatives or other goals relating to acquisitions or divestitures (in whole or
in part), joint ventures or strategic alliances; (24) regulatory approvals or
other regulatory milestones; (25) legal compliance or risk reduction;
(26) drilling results; (27) market share; (28) economic value added; (29) cost
or debt reduction targets; (30) capital raises or capital efficiencies; (31)
cycle ratio; (32) capital intensity; (33) 3P reserves; or (34) acreage
additions. Any of the above goals may be determined pre-tax or post-tax, on an
absolute, relative or debt-adjusted basis, as compared to the performance of a
published or special index deemed applicable by the Committee including the
Standard & Poor’s 500 Stock Index or a group of comparable companies, as a ratio
with other business criteria, as a ratio over a period of time or on a per unit
of measure (such as per day, or per barrel, a volume or thermal unit of gas or a
barrel-of-oil equivalent), on a per-share basis (basic or diluted), and on a
basis of continuing operations only. The terms above may, but shall not be
required to be, used as applied under generally accepted accounting principles,
as applicable.

 

(C)          Effect of Certain Events. The Committee may, at the time the
performance goals in respect of a Section 162(m) Award are established, provide
for the manner in which actual performance and performance goals with regard to
the business criteria selected will reflect the impact of specified events or
occurrences during the relevant performance period, which may mean excluding the
impact of one or more events or occurrences, as specified by the Committee, for
such performance period so long such events are objectively determinable. The
adjustments described in this paragraph shall only be made, in each case, to the
extent that such adjustments in respect of a Section 162(m) Award would not
cause the Section 162(m) Award to fail to qualify as “performance-based
compensation” under Section 162(m).

 

(D)          Timing for Establishing Performance Goals.  No later than 90 days
after the beginning of any performance period applicable to a
Section 162(m) Award, or at such other date as may be required or permitted for
“performance-based compensation” under

 

14

--------------------------------------------------------------------------------


 

Section 162(m), the Committee shall establish (i) the Eligible Persons who will
be granted Section 162(m) Awards, and (ii) the objective formula used to
calculate the amount of cash or Stock payable, if any, under such
Section 162(m) Awards, based upon the level of achievement of a performance goal
or goals with respect to one or more of the business criteria selected by the
Committee from the list set forth in Section 6(k)(i)(B) and, if desired, the
effect of any events set forth in Section 6(k)(i)(C).

 

(E)           Performance Award Pool.  The Committee may establish an unfunded
pool, with the amount of such pool calculated using an objective formula based
upon the level of achievement of one or more performance goals with respect to
business criteria selected from the list set forth in Section 6(k)(i)(B) during
the given performance period, as specified by the Committee in accordance with
Section 6(k)(i)(D).  The Committee may specify the amount of the pool as a
percentage of any of such business criteria, a percentage in excess of a
threshold amount with respect to such business criteria, or as another amount
which need not bear a direct relationship to such business criteria but shall be
objectively determinable and calculated based upon the level of achievement of
pre-established goals with regard to the business criteria.  If a pool is
established, the Committee shall also establish the maximum amount payable to
each Covered Employee from the pool for each performance period.

 

(F)           Settlement or Payout of Awards; Other Terms.  Except as otherwise
permitted under Section 162(m), after the end of each performance period and
before any Section 162(m) Award is settled or paid, the Committee shall certify
the level of performance achieved with regard to each business criteria
established with respect to each Section 162(m) Award and shall determine the
amount of cash or Stock, if any, payable to each Participant with respect to
each Section 162(m) Award.  The Committee may, in its discretion, reduce the
amount of a payment or settlement otherwise to be made in connection with a
Section 162(m) Award, but may not exercise discretion to increase any such
amount.

 

(G)          Written Determinations.  With respect to each Section 162(m) Award,
all determinations by the Committee as to (1) the establishment of performance
goals and performance period with respect to the selected business criteria,
(2) the establishment of the objective formula used to calculate the amount of
cash or Stock payable, if any, based on the level of achievement of such
performance goals, and (3) the certification of the level of performance
achieved during the performance period with regard to each business criteria
selected, shall each be made in writing.

 

(H)          Options and SARs.  Notwithstanding the foregoing provisions of this
Section 6(k)(i), Options and SARs with an Exercise Price or grant price not less
than the Fair Market Value on the date of grant awarded to Covered Employees are
intended to be Section 162(m) Awards even if not otherwise contingent upon
achievement of one or more pre-established performance goal or goals with
respect to business criteria set forth in Section 6(k)(i)(B).

 

(ii)           Status of Section 162(m) Awards.  The terms governing
Section 162(m) Awards shall be interpreted in a manner consistent with
Section 162(m), in particular the prerequisites for qualification as
“performance-based compensation,” and, if any provision of the Plan as in effect
on the date of adoption of any Award Agreement relating to a Section 162(m)

 

15

--------------------------------------------------------------------------------


 

Award does not comply or is inconsistent with the requirements of
Section 162(m), such provision shall be construed or deemed amended to the
extent necessary to conform to such requirements.  Notwithstanding anything to
the contrary in Section 6(k)(i) or elsewhere in the Plan, the Company intends to
rely on the transition relief set forth in Treasury Regulation § 1.162-27(f),
which may be relied upon until the earliest to occur of (i) the material
modification of the Plan within the meaning of Treasury Regulation §
1.162-27(h)(1)(iii); (ii) the delivery of the total number of shares of Stock
set forth in Section 4(a); or (iii) the first meeting of stockholders of the
Company at which directors are to be elected that occurs after December 31, 2020
(the “Transition Period”), and during the Transition Period, Awards granted to
Covered Employees under the Plan shall only be required to comply with the
transition relief described in Treasury Regulation § 1.162-27(f).

 

7.                                      Certain Provisions Applicable to Awards.

 

(a)           Limit on Transfer of Awards.

 

(i)            Except as provided in Sections 7(a)(iii) and (iv), each Option
and SAR shall be exercisable only by the Participant during the Participant’s
lifetime, or by the person to whom the Participant’s rights shall pass by will
or the laws of descent and distribution. Notwithstanding anything to the
contrary in this Section 7(a), an ISO shall not be transferable other than by
will or the laws of descent and distribution.

 

(ii)           Except as provided in Sections 7(a)(i), (iii) and (iv), no Award,
other than a Stock Award, and no right under any such Award, may be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by a
Participant and any such purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance shall be void and unenforceable against the
Company or any Affiliate.

 

(iii)          To the extent specifically provided by the Committee, an Award
may be transferred by a Participant without consideration to immediate family
members or related family trusts, limited partnerships or similar entities or on
such terms and conditions as the Committee may from time to time establish.

 

(iv)          An Award may be transferred pursuant to a domestic relations order
entered or approved by a court of competent jurisdiction upon delivery to the
Company of a written request for such transfer and a certified copy of such
order.

 

(b)           Form and Timing of Payment under Awards; Deferrals.  Subject to
the terms of the Plan and any applicable Award Agreement, payments to be made by
the Company or any of its Affiliates upon the exercise or settlement of an Award
may be made in such forms as the Committee shall determine in its discretion,
including cash, Stock, other Awards or other property, and may be made in a
single payment or transfer, in installments, or on a deferred basis (which may
be required by the Committee or permitted at the election of the Participant on
terms and conditions established by the Committee); provided, however, that any
such deferred or installment payments will be set forth in the Award Agreement. 
Payments may include, without limitation, provisions for the payment or
crediting of reasonable interest on installment or

 

16

--------------------------------------------------------------------------------


 

deferred payments or the grant or crediting of Dividend Equivalents or other
amounts in respect of installment or deferred payments denominated in Stock.

 

(c)           Evidencing Stock. The Stock or other securities of the Company
delivered pursuant to an Award may be evidenced in any manner deemed appropriate
by the Committee in its sole discretion, including in the form of a certificate
issued in the name of the Participant or by book entry, electronic or otherwise
and shall be subject to such stop transfer orders and other restrictions as the
Committee may deem advisable under the Plan or the rules, regulations, and other
requirements of the SEC, any stock exchange upon which such Stock or other
securities are then listed, and any applicable federal, state or other laws, and
the Committee may cause a legend or legends to be inscribed on any such
certificates to make appropriate reference to such restrictions.  Further, if
certificates representing Restricted Stock are registered in the name of the
Participant, the Company may retain physical possession of the certificates and
may require that the Participant deliver a stock power to the Company, endorsed
in blank, related to the Restricted Stock.

 

(d)           Consideration for Grants. Awards may be granted for such
consideration, including services, as the Committee shall determine, but shall
not be granted for less than the minimum lawful consideration.

 

(e)           Additional Agreements.  Each Eligible Person to whom an Award is
granted under the Plan may be required to agree in writing, as a condition to
the grant of such Award or otherwise, to subject an Award that is exercised or
settled following such Eligible Person’s termination of employment or service to
a general release of claims and/or a noncompetition or other restricted covenant
agreement in favor of the Company and its Affiliates, with the terms and
conditions of such agreement(s) to be determined in good faith by the Committee.

 

8.                                      Subdivision or Consolidation;
Recapitalization; Change in Control; Reorganization.

 

(a)           Existence of Plans and Awards.  The existence of the Plan and the
Awards granted hereunder shall not affect in any way the right or power of the
Company, the Board or the stockholders of the Company to make or authorize any
adjustment, recapitalization, reorganization or other change in the Company’s
capital structure or its business, any merger or consolidation of the Company,
any issue of debt or equity securities ahead of or affecting Stock or the rights
thereof, the dissolution or liquidation of the Company or any sale, lease,
exchange or other disposition of all or any part of its assets or business or
any other corporate act or proceeding.

 

(b)           Additional Issuances.  Except as expressly provided herein, the
issuance by the Company of shares of stock of any class, including upon
conversion of shares or obligations of the Company convertible into such shares
or other securities, and in any case whether or not for fair value, shall not
affect, and no adjustment by reason thereof shall be made with respect to, the
number of shares of Stock subject to Awards theretofore granted or the purchase
price per share of Stock, if applicable.

 

17

--------------------------------------------------------------------------------


 

(c)           Subdivision or Consolidation of Shares.  The terms of an Award and
the share limitations under the Plan shall be subject to adjustment by the
Committee from time to time, in accordance with the following provisions:

 

(i)            If at any time, or from time to time, the Company shall subdivide
as a whole (by reclassification, by a Stock split, by the issuance of a
distribution on Stock payable in Stock, or otherwise) the number of shares of
Stock then outstanding into a greater number of shares of Stock, then, as
appropriate (A) the maximum number of shares of Stock available for delivery
with respect to Awards and applicable limitations with respect to Awards
provided in Section 4 and Section 5 (other than cash limits) shall be increased
proportionately, and the kind of shares or other securities available for the
Plan shall be appropriately adjusted, (B) the number of shares of Stock (or
other kind of shares or securities) that may be acquired under any then
outstanding Award shall be increased proportionately, and (C) the price
(including the Exercise Price or grant price) for each share of Stock (or other
kind of shares or securities) subject to then outstanding Awards shall be
reduced proportionately, without changing the aggregate purchase price or value
as to which outstanding Awards remain exercisable or subject to restrictions.

 

(ii)           If at any time, or from time to time, the Company shall
consolidate as a whole (by reclassification, by reverse Stock split, or
otherwise) the number of shares of Stock then outstanding into a lesser number
of shares of Stock, then, as appropriate (A) the maximum number of shares of
Stock available for delivery with respect to Awards and applicable limitations
with respect to Awards provided in Section 4 and Section 5 (other than cash
limits) shall be decreased proportionately, and the kind of shares or other
securities available for the Plan shall be appropriately adjusted, (B) the
number of shares of Stock (or other kind of shares or securities) that may be
acquired under any then outstanding Award shall be decreased proportionately,
and (C) the price (including the Exercise Price or grant price) for each share
of Stock (or other kind of shares or securities) subject to then outstanding
Awards shall be increased proportionately, without changing the aggregate
purchase price or value as to which outstanding Awards remain exercisable or
subject to restrictions.

 

(d)           Recapitalization.  In the event of any change in the capital
structure or business of the Company or other corporate transaction or event
that would be considered an “equity restructuring” within the meaning of ASC
Topic 718 and, in each case, that would result in an additional compensation
expense to the Company pursuant to the provisions of ASC Topic 718, if
adjustments to Awards with respect to such event were discretionary or otherwise
not required (each such an event, an “Adjustment Event”), then the Committee
shall equitably adjust (i) the aggregate number or kind of shares that
thereafter may be delivered under the Plan, (ii) the number or kind of shares or
other property (including cash) subject to an Award, (iii) the terms and
conditions of Awards, including the purchase price or Exercise Price of Awards
and performance goals, as applicable, and (iv) the applicable limitations with
respect to Awards provided in Section 4 and Section 5 (other than cash limits)
to equitably reflect such Adjustment Event (“Equitable Adjustments”).  In the
event of any change in the capital structure or business of the Company or other
corporate transaction or event that would not be considered an Adjustment Event,
and is not otherwise addressed in this Section 8, the Committee shall have
complete discretion to make Equitable Adjustments in such manner as it deems
appropriate with respect to such other event.

 

18

--------------------------------------------------------------------------------


 

(e)           Change in Control and Other Events.  Except to the extent
otherwise provided in any applicable Award Agreement, vesting of any Award shall
not occur solely upon the occurrence of a Change in Control and, in the event of
a Change in Control or other changes in the Company or the outstanding Stock by
reason of a recapitalization, reorganization, merger, consolidation,
combination, exchange or other relevant change occurring after the date of the
grant of any Award, the Committee, acting in its sole discretion without the
consent or approval of any holder, may exercise any power enumerated in
Section 3 and may also effect one or more of the following alternatives, which
may vary among individual holders and which may vary among Awards held by any
individual holder:

 

(i) accelerate the time of exercisability of an Award so that such Award may be
exercised in full or in part for a limited period of time on or before a date
specified by the Committee, after which specified date all unexercised Awards
and all rights of holders thereunder shall terminate;

 

(ii) provide for a cash payment with respect to outstanding Awards by requiring
the mandatory surrender to the Company by selected holders of some or all of the
outstanding Awards held by such holders (irrespective of whether such Awards are
then vested or exercisable) as of a date, specified by the Committee, in which
event the Committee shall thereupon cancel such Awards and the Company shall pay
to each holder an amount of cash or other consideration per Award (other than a
Dividend Equivalent or Cash Award, which the Committee may separately require to
be surrendered in exchange for cash or other consideration determined by the
Committee in its discretion) equal to the Change in Control Price, less the
Exercise Price with respect to an Option and less the grant price with respect
to a SAR, as applicable to such Awards; provided, however, that to the extent
the Exercise Price of an Option or the grant price of an SAR exceeds the Change
in Control Price, such Award may be cancelled for no consideration; or

 

(iii) make such adjustments to Awards then outstanding as the Committee deems
appropriate to reflect such Change in Control or other such event (including the
substitution, assumption, or continuation of Awards by the successor company or
a parent or subsidiary thereof);

 

provided, however, that so long as the event is not an Adjustment Event, the
Committee may determine in its sole discretion that no adjustment is necessary
to Awards then outstanding.  If an Adjustment Event occurs, this
Section 8(e) shall only apply to the extent it is not in conflict with
Section 8(d).

 

9.                                      General Provisions.

 

(a)           Tax Withholding.  The Company and any of its Affiliates are
authorized to withhold from any Award granted, or any payment relating to an
Award, including from a distribution of Stock, taxes due or potentially payable
in connection with any transaction involving an Award, and to take such other
action as the Committee may deem advisable to enable the Company, its Affiliates
and Participants to satisfy the payment of withholding taxes and other tax
obligations relating to any Award in such amounts as may be determined by the

 

19

--------------------------------------------------------------------------------


 

Committee.  The Committee shall determine, in its sole discretion, the form of
payment acceptable for such tax withholding obligations, including the delivery
of cash or cash equivalents, Stock (including previously owned shares, net
settlement, a broker-assisted sale, or other cashless withholding or reduction
of the amount of shares otherwise issuable or delivered pursuant to the Award),
other property, or any other legal consideration the Committee deems
appropriate.  Any determination made by the Committee to allow a Participant who
is subject to Rule 16b-3 to pay taxes with shares of Stock through net
settlement or previously owned shares shall be approved by either a committee
made up of solely two or more Qualified Members or the full Board.  If such tax
withholding amounts are satisfied through net settlement or previously owned
shares, the maximum number of shares of Stock that may be so withheld (or
surrendered) shall be the number of shares of Stock that have an aggregate Fair
Market Value on the date of withholding or repurchase equal to the aggregate
amount of such tax liabilities determined based on the greatest withholding
rates for federal, state, foreign and/or local tax purposes, including payroll
taxes, that may be utilized without creating adverse accounting treatment for
the Company with respect to such Award, as determined by the Committee.

 

(b)           Limitation on Rights Conferred under Plan.  Neither the Plan nor
any action taken hereunder shall be construed as (i) giving any Eligible Person
or Participant the right to continue as an Eligible Person or Participant or in
the employ or service of the Company or any of its Affiliates, (ii) interfering
in any way with the right of the Company or any of its Affiliates to terminate
any Eligible Person’s or Participant’s employment or service relationship at any
time, (iii) giving an Eligible Person or Participant any claim to be granted any
Award under the Plan or to be treated uniformly with other Participants and/or
employees and/or other service providers, or (iv) conferring on a Participant
any of the rights of a stockholder of the Company unless and until the
Participant is duly issued or transferred shares of Stock in accordance with the
terms of an Award.

 

(c)           Governing Law; Submission to Jurisdiction.  All questions arising
with respect to the provisions of the Plan and Awards shall be determined by
application of the laws of the State of Delaware, without giving effect to any
conflict of law provisions thereof, except to the extent Delaware law is
preempted by federal law.  The obligation of the Company to sell and deliver
Stock hereunder is subject to applicable federal and state laws and to the
approval of any governmental authority required in connection with the
authorization, issuance, sale, or delivery of such Stock.  With respect to any
claim or dispute related to or arising under the Plan, the Company and each
Participant who accepts an Award hereby consent to the exclusive jurisdiction,
forum and venue of the state and federal courts located in Denver, Colorado.

 

(d)           Severability and Reformation.  If any provision of the Plan or any
Award is or becomes or is deemed to be invalid, illegal, or unenforceable in any
jurisdiction or as to any person or Award, or would disqualify the Plan or any
Award under any law deemed applicable by the Committee, such provision shall be
construed or deemed amended to conform to the applicable law or, if it cannot be
construed or deemed amended without, in the determination of the Committee,
materially altering the intent of the Plan or the Award, such provision shall be
stricken as to such jurisdiction, person or Award and the remainder of the Plan
and any such Award shall remain in full force and effect. If any of the terms or
provisions of the Plan or any Award Agreement conflict with the requirements of
Rule 16b-3 (as those terms or provisions are applied to Eligible Persons who are
subject to Section 16 of the Exchange Act), Section 162(m)

 

20

--------------------------------------------------------------------------------


 

(with respect to any Section 162(m) Award) or Section 422 of the Code (with
respect to ISOs), then those conflicting terms or provisions shall be deemed
inoperative to the extent they so conflict with the requirements of Rule 16b-3
or Section 162(m) (unless the Board or the Committee, as appropriate, has
expressly determined that the Plan or such Award should not comply with
Rule 16b-3 or Section 162(m)) or Section 422 of the Code, in each case, only to
the extent Rule 16b-3 and such sections of the Code are applicable.  With
respect to ISOs, if the Plan does not contain any provision required to be
included herein under Section 422 of the Code, that provision shall be deemed to
be incorporated herein with the same force and effect as if that provision had
been set out at length herein; provided, further, that, to the extent any Option
that is intended to qualify as an ISO cannot so qualify, that Option (to that
extent) shall be deemed a Nonstatutory Option for all purposes of the Plan.

 

(e)           Unfunded Status of Awards; No Trust or Fund Created.  The Plan is
intended to constitute an “unfunded” plan for certain incentive awards. Neither
the Plan nor any Award shall create or be construed to create a trust or
separate fund of any kind or a fiduciary relationship between the Company or any
Affiliate and a Participant or any other person.  To the extent that any person
acquires a right to receive payments from the Company or any Affiliate pursuant
to an Award, such right shall be no greater than the right of any general
unsecured creditor of the Company or such Affiliate.

 

(f)            Nonexclusivity of the Plan.  Neither the adoption of the Plan by
the Board nor its submission to the stockholders of the Company for approval
shall be construed as creating any limitations on the power of the Board or a
committee thereof to adopt such other incentive arrangements as it may deem
desirable, including incentive arrangements and awards which do not constitute
“performance-based compensation” under Section 162(m).  Nothing contained in the
Plan shall be construed to prevent the Company or any of its Affiliates from
taking any corporate action which is deemed by the Company or such Affiliate to
be appropriate or in its best interest, whether or not such action would have an
adverse effect on the Plan or any Award made under the Plan. No employee,
beneficiary or other person shall have any claim against the Company or any of
its Affiliates as a result of any such action.

 

(g)           Fractional Shares.  No fractional shares of Stock shall be issued
or delivered pursuant to the Plan or any Award, and the Committee shall
determine in its sole discretion whether cash, other securities, or other
property shall be paid or transferred in lieu of any fractional shares of Stock
or whether such fractional shares of Stock or any rights thereto shall be
cancelled, terminated, or otherwise eliminated with or without consideration.

 

(h)           Interpretation.  Headings are given to the Sections and
subsections of the Plan solely as a convenience to facilitate reference.  Such
headings shall not be deemed in any way material or relevant to the construction
or interpretation of the Plan or any provision thereof. Words in the masculine
gender shall include the feminine gender, and, where appropriate, the plural
shall include the singular and the singular shall include the plural. In the
event of any conflict between the terms and conditions of an Award Agreement and
the Plan, the provisions of the Plan shall control. The use herein of the word
“including” following any general statement, term or matter shall not be
construed to limit such statement, term or matter to the specific items or
matters set forth immediately following such word or to similar items or
matters, whether or not non-limiting language (such as “without limitation”,
“but not limited to”,

 

21

--------------------------------------------------------------------------------


 

or words of similar import) is used with reference thereto, but rather shall be
deemed to refer to all other items or matters that could reasonably fall within
the broadest possible scope of such general statement, term or matter. 
References herein to any agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof and not
prohibited by the Plan.

 

(i)            Facility of Payment.  Any amounts payable hereunder to any
individual under legal disability or who, in the judgment of the Committee, is
unable to manage properly his financial affairs, may be paid to the legal
representative of such individual, or may be applied for the benefit of such
individual in any manner that the Committee may select, and the Company shall be
relieved of any further liability for payment of such amounts.

 

(j)            Conditions to Delivery of Stock.  Nothing herein or in any Award
Agreement shall require the Company to issue any shares with respect to any
Award if that issuance would, in the opinion of counsel for the Company,
constitute a violation of the Securities Act, any other applicable statute or
regulation, or the rules of any applicable securities exchange or securities
association, as then in effect.  In addition, each Participant who receives an
Award under the Plan shall not sell or otherwise dispose of Stock that is
acquired upon grant, exercise or vesting of an Award in any manner that would
constitute a violation of any applicable federal or state securities laws, the
Plan or the rules, regulations or other requirements of the SEC or any stock
exchange upon which the Stock is then listed.  At the time of any exercise of an
Option or SAR, or at the time of any grant of any other Award, the Company may,
as a condition precedent to the exercise of such Option or SAR or settlement of
any other Award, require from the Participant (or in the event of his or her
death, his or her legal representatives, heirs, legatees, or distributees) such
written representations, if any, concerning the holder’s intentions with regard
to the retention or disposition of the shares of Stock being acquired pursuant
to the Award and such written covenants and agreements, if any, as to the manner
of disposal of such shares as, in the opinion of counsel to the Company, may be
necessary to ensure that any disposition by that holder (or in the event of the
holder’s death, his or her legal representatives, heirs, legatees, or
distributees) will not involve a violation of the Securities Act, any other
applicable state or federal statute or regulation, or any rule of any applicable
securities exchange or securities association, as then in effect.  Stock or
other securities shall not be delivered pursuant to any Award until payment in
full of any amount required to be paid pursuant to the Plan or the applicable
Award Agreement (including any Exercise Price, grant price, or tax withholding)
is received by the Company.

 

(k)           Section 409A of the Code.  It is the general intention, but not
the obligation, of the Committee to design Awards to comply with or to be exempt
from the Nonqualified Deferred Compensation Rules, and Awards will be operated
and construed accordingly. Neither this Section 9(k) nor any other provision of
the Plan is or contains a representation to any Participant regarding the tax
consequences of the grant, vesting, exercise, settlement, or sale of any Award
(or the Stock underlying such Award) granted hereunder, and should not be
interpreted as such.  In no event shall the Company be liable for all or any
portion of any taxes, penalties, interest or other expenses that may be incurred
by the Participant on account of non-compliance with the Nonqualified Deferred
Compensation Rules or other provisions of the Code.  Notwithstanding any
provision in the Plan or an Award Agreement to

 

22

--------------------------------------------------------------------------------


 

the contrary, in the event that a “specified employee” (as defined under the
Nonqualified Deferred Compensation Rules) becomes entitled to a payment under an
Award that would be subject to additional taxes and interest under the
Nonqualified Deferred Compensation Rules if the Participant’s receipt of such
payment or benefits is not delayed until the earlier of (i) the date of the
Participant’s death, or (ii) the date that is six months after the Participant’s
“separation from service,” as defined under the Nonqualified Deferred
Compensation Rules (such date, the “Section 409A Payment Date”), then such
payment or benefit shall not be provided to the Participant until the
Section 409A Payment Date.  Any amounts subject to the preceding sentence that
would otherwise be payable prior to the Section 409A Payment Date will be
aggregated and paid in a lump sum without interest on the Section 409A Payment
Date.  The applicable provisions of the Nonqualified Deferred Compensation
Rules are hereby incorporated by reference and shall control over any Plan or
Award Agreement provision in conflict therewith.

 

(l)            Clawback.  The Plan and all Awards granted hereunder are subject
to any written clawback policies that the Company, with the approval of the
Board or an authorized committee thereof, may adopt either prior to or following
the Effective Date, including any policy adopted to conform to the Dodd-Frank
Wall Street Reform and Consumer Protection Act of 2010 and rules promulgated
thereunder by the SEC and that the Company determines should apply to Awards. 
Any such policy may subject a Participant’s Awards and amounts paid or realized
with respect to Awards to reduction, cancelation, forfeiture or recoupment if
certain specified events or wrongful conduct occur, including an accounting
restatement due to the Company’s material noncompliance with financial reporting
regulations or other events or wrongful conduct specified in any such clawback
policy.

 

(m)          Status under ERISA.  The Plan shall not constitute an “employee
benefit plan” for purposes of Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended.

 

(n)           Plan Effective Date and Term.  The Plan was adopted by the Board
to be effective on the Effective Date. No Awards may be granted under the Plan
on and after January 26, 2027, which is the tenth anniversary of the Effective
Date. However, any Award granted prior to such termination (or any earlier
termination pursuant to Section 10), and the authority of the Board or Committee
to amend, alter, adjust, suspend, discontinue, or terminate any such Award or to
waive any conditions or rights under such Award in accordance with the terms of
the Plan, shall extend beyond such termination until the final disposition of
such Award.

 

10.                               Amendments to the Plan and Awards.  The
Committee may amend, alter, suspend, discontinue or terminate any Award or Award
Agreement, the Plan or the Committee’s authority to grant Awards without the
consent of stockholders or Participants, except that any amendment or alteration
to the Plan, including any increase in any share limitation, shall be subject to
the approval of the Company’s stockholders not later than the annual meeting
next following such Committee action if such stockholder approval is required by
any federal or state law or regulation or the rules of any stock exchange or
automated quotation system on which the Stock may then be listed or quoted, and
the Committee may otherwise, in its discretion, determine to submit other
changes to the Plan to stockholders for approval; provided, that, without the
consent of an affected Participant, no such Committee action may materially and

 

23

--------------------------------------------------------------------------------


 

adversely affect the rights of such Participant under any previously granted and
outstanding Award.  For purposes of clarity, any adjustments made to Awards
pursuant to Section 8 will be deemed not to materially and adversely affect the
rights of any Participant under any previously granted and outstanding Award and
therefore may be made without the consent of affected Participants.

 

24

--------------------------------------------------------------------------------